Examiner’s Amendment
The following is an Examiner’s Amendment that is authorized by Sumedha Ahuja (73,038) on 05/31/2022 via email correspondence along with a submitted Internet Communications Authorization document:  

1.	(Currently Amended)  A method performed by one or more computing systems for generating a capacity plan ensuring availability of information technology resources of a cloud data center, the capacity plan providing a timing for supply of [[a]] the information technology resource to meet demand for that resource, the method comprising:
generating a demand collection of demand time series, each demand time series providing a forecast of demand for the resource at dates within the demand time series, the demand collection generated based on a stochastic process based on factors relating to historical information and future goals, the stochastic process including for each of a plurality of revenue milestones:
sampling a probability distribution of possible dates when a revenue milestone will be reached;
for each sampled date, calculating average daily growth rate to reach the revenue milestone; and
generating a revenue collection of revenue time series that is based on a randomization process with an expected value and variance based on the average daily growth rate;
generating a supply collection of supply time series, each supply time series in a supply collection providing a forecast for delivery dates for the supply of the resource for dates within the supply time series based on order dates for the supply, the supply collection generated based on a stochastic process that factors in factors relating to quantity of a supply unit and uncertainty in order lead time; 
identifying a supply time series that minimizes a cost, the cost represented by a cost function that is based on costs associated with delivery of supply at times other than the time at which supply is needed to meet demand as indicated by the demand collection that is based on the revenue collection and the supply collection; and
outputting an indication of an order date that the identified supply time series is based on.

4.	(Currently Amended)  The method of claim 1 [[3]] wherein the identifying of the supply time series includes applying a gradient descent technique to adjust the order date to identify an optimal order date based on minimizing the cost.

8.	(Currently Amended)  The method of claim 7 wherein the sentiment is based on data collected from publications relating to [[the]] a supplier.

11-12.	(Cancelled)

13.	(Currently Amended)  A method performed by one or more computing systems for generating a capacity plan ensuring availability of information technology resources of a cloud data center, the capacity plan providing a timing for supply of [[a]] the information technology resource to meet demand for that resource, the method comprising:
training a neural network with training data that includes feature vectors of usage data for a sequence of time periods labeled with usage data for a subsequent sequence of time periods, wherein the neural network outputs a mean and variance for the usage data;
forecasting one or more demand scenarios, each indicating demand over time for the resource by applying a stochastic process that factors in factors relating to historical information, future goals, and uncertainty in demand, wherein the forecasting of one or more demand scenarios is based on sampling a probability distribution for possible usages for sequence of time periods based on the mean and variance output by the neural network for that sequence of time periods;
forecasting a plurality of supply scenarios, each indicating supply over time for the resource by applying a stochastic process that factors in factors relating to quantity of supply units of the resource and uncertainty in supply; 
identifying a supply scenario that minimizes costs relating to delivery of supply at times other than the times at which supply is needed to meet demand based on the one or more demand scenarios; and
outputting an indication of the identified supply scenario.

20.	(Currently Amended)  The method of claim 19 wherein the sentiment is based on data collected from publications relating to [[the]] a supplier.

23-24.	(Cancelled)

31.	(Currently Amended)  One or more computing systems for generating a capacity plan ensuring availability of information technology resources of a cloud data center, the capacity plan providing a timing for supply of [[a]] the information technology resource to meet demand for that resource, the one or more computing systems comprising:
one or more computer-readable storage media storing computer-executable instructions that when executed by the one or more computing systems cause the one or more computing systems to:
generate demand scenarios, each demand scenario indicating forecasted demand over time for the resource by applying a stochastic process that factors in factors relating to historical information, future goals, and uncertainty in demand, the stochastic process including for each of a plurality of revenue milestones:
sampling a probability distribution of possible dates when a revenue milestone will be reached;
for each sampled date, calculating average daily growth rate to reach the revenue milestone; and
generating a revenue collection of revenue time series that is based on a randomization process with an expected value and variance based on the average daily growth rate;
generate supply scenarios, each supply scenario indicating forecasted supply over time for the resource by applying a stochastic process that factors in factors relating to quantity of supply units of the resource and uncertainty in supply; 
identify a supply scenario that minimizes costs relating to delivery of supply at times other than the times at which supply is needed to meet demand based on the demand scenarios; and
output an indication of the identified supply scenario as the capacity plan; and
one or more processors that control execution of the computer-executable instructions. 

38.	(Currently Amended)  The one or more computing systems of claim 37 wherein the sentiment is based on data collected from publications relating to [[the]] a supplier.

41-42.	(Cancelled)

46.	(Currently Amended)  The one or more computing systems of claim 45 [[46]] wherein the forecasting based on historical usage applies a regression demand model.

47.	(Currently Amended)  The one or more computing systems of claim 45 [[46]] wherein the forecasting based on historical usage applies a neural network demand model.

49.	(Currently Amended)  One or more computing systems for ensuring availability of servers in a cloud data center to meet demand for servers, the one or more computing systems comprising:
one or more computer-readable storage media storing computer-executable instructions that when executed by the one or more computing systems cause the one or more computing systems to:
generate server demand scenarios for servers that are based on historical usage of servers in the cloud data center, each demand scenario providing a forecast of demand for servers over time, the server demand scenarios generated by applying a stochastic process that factors in historical information on demand of servers and uncertainty in future demand of servers, the stochastic process including for each of a plurality of revenue milestones:
sampling a probability distribution of possible dates when a revenue milestone will be reached;
for each sampled date, calculating average daily growth rate to reach the revenue milestone; and
generating a revenue collection of revenue time series that is based on a randomization process with an expected value and variance based on the average daily growth rate;
generate server availability scenarios for servers that are based on forecasted availability of servers over time by applying a stochastic process that factors in quantity of servers and uncertainty in availability of servers; 
identify a quantity of servers to meet the demand for servers based on the demand scenarios and server availability scenarios and based on minimization of overcapacity of servers and undercapacity of servers needed to meet the demand for servers;  and
directing that the identified quantity of severs is available to meet the demand for servers; and
one or more processors that control execution of the computer-executable instructions. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant and Examiner agree with the discussion during a telephonic interview dated 05/27/2022 and amended claims associated therewith, and per email correspondence on 05/31/2022 concurrently find the claims to be eligible under §101 and §103.  
The amended independent claims are better aligned with combinations of claims 1 and 49 which were previously determined to be patent eligible per §101.  Thus, all independent claims and associated dependent claims overcome the previously outstanding 101 rejection, and hence all claims are patent eligible under §101.  
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia one or more computing systems for generating a capacity plan ensuring availability of information technology resources of a cloud data center, the capacity plan providing a timing for supply of the information technology resource to meet demand for that resource, the method comprising: generating a demand collection of demand time series, each demand time series providing a forecast of demand for the resource at dates within the demand time series, the demand collection generated based on a stochastic process based on factors relating to historical information and future goals, the stochastic process including for each of a plurality of revenue milestones: sampling a probability distribution of possible dates when a revenue milestone will be reached; for each sampled date, calculating average daily growth rate to reach the revenue milestone; and generating a revenue collection of revenue time series that is based on a randomization process with an expected value and variance based on the average daily growth rate; generating a supply collection of supply time series, each supply time series in a supply collection providing a forecast for delivery dates for the supply of the resource for dates within the supply time series based on order dates for the supply, the supply collection generated based on a stochastic process that factors in factors relating to quantity of a supply unit and uncertainty in order lead time;  identifying a supply time series that minimizes a cost, the cost represented by a cost function that is based on costs associated with delivery of supply at times other than the time at which supply is needed to meet demand as indicated by the demand collection that is based on the revenue collection and the supply collection; and outputting an indication of an order date that the identified supply time series is based on.  The closest prior art of record is McNamara in Office Action dated 03/31/2022 wherein McNamara ¶0234 teaches a supply chain and logistics analyzer which can intelligently relate geographical location of each facility in each tier with a partner facility in a higher tier and/or the relative shipping costs and/or standard deviation thereof from a facility in one tier to a partner facility in a higher tier and control relationships to reduce or substantially minimize transportation costs.  However, McNamara alone or in combination with the prior art of record Leidner and Shan does not teach the above limitations.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS GILLS/Primary Examiner, Art Unit 3623